MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                 FILED
      this Memorandum Decision shall not be                             Mar 28 2018, 8:46 am
      regarded as precedent or cited before any
                                                                             CLERK
      court except for the purpose of establishing                       Indiana Supreme Court
                                                                            Court of Appeals
      the defense of res judicata, collateral                                 and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                         Curtis T. Hill, Jr.
      Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                               Katherine Cooper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Richard J. Campos,                                       March 28, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               69A01-1710-CR-2450
              v.                                               Appeal from the Ripley Circuit
                                                               Court
      State of Indiana,                                        The Honorable Ryan King, Judge
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               69C01-1701-F4-001



      Pyle, Judge.


                                       Statement of the Case
[1]   Richard J. Campos, Jr. (“Campos”), appeals the sentence the trial court

      imposed after he pled guilty to Level 4 felony operating a vehicle while

      Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018      Page 1 of 7
      intoxicated (“OVWI”) causing death1 and to being an habitual offender.2 He

      argues that his enhanced thirty (30) year executed sentence was inappropriate

      and asks us to revise it under Indiana Appellate Rule 7(B). Because Campos

      has failed to show that his sentence was inappropriate, we affirm the trial

      court’s sentence.


[2]   We affirm.


                                                        Issue
                              Whether Campos’ sentence was inappropriate.


                                                        Facts
[3]   Campos operated a vehicle while intoxicated on the night of December 26,

      2016 and crashed into a tractor on State Road 350.3 Sixty-five-year-old Hubert

      E. Brown (“Brown”) was driving the tractor at the time of the crash and

      ultimately died from his injuries.


[4]   Indiana State Trooper Kyle Adam Black (“Trooper Black”) was called to the

      scene of the accident and found Brown lying in the Eastbound lane and

      receiving medical treatment. He approached Campos’ car and “could




      1
          IND. CODE § 9-30-5-5(a)(3).
      2
          IND. CODE § 35-50-2-8.
      3
       We have included facts established at the sentencing hearing because Campos’ factual basis for his guilty
      plea included only the fact that he had operated a vehicle while intoxicated and caused Hubert E. Brown’s
      death.

      Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018             Page 2 of 7
      immediately smell the odor of an alcoholic beverage emitting from the vehicle.”

      (Tr. Vol. 2 at 28). He also observed a half-bottle of Kessler liquor and a pill

      bottle on the floor of the vehicle. When he interviewed Campos, who was

      sitting in the car, Campos told him that he “had been drunk for approximately

      three (3) days and had drunk approximately fifteen (15) [B]udweisers prior to

      the crash.” (Tr. Vol. 2 at 28). Trooper Black administered a portable

      breathalyzer test, and Campos “laughingly asked [him] what his result was.” 4

      (Tr. Vol. 2 at 30). Trooper Black then took Campos for a blood draw, which

      revealed that Campos’ blood alcohol level was .289, more than three times the

      legal limit. The State Police later reconstructed the accident and determined

      that Campos’ speed five seconds prior to his impact with Brown’s tractor had

      been 81 miles per hour.


[5]   On January 4, 2017, Campos was charged with Count 1, Level 6 felony OVWI

      with a prior conviction and Count 2, Class A misdemeanor OVWI endangering

      a person. The State later amended the charging information to add Count 3,

      Level 4 felony OVWI causing death and to allege that Campos was an habitual

      offender. Campos pled guilty to his Level 4 felony OVWI causing death charge

      and to being an habitual offender on August 24, 2017. In exchange for

      Campos’ guilty plea, the State agreed to dismiss Counts 1 and 2.




      4
          His result is not in the record.


      Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018   Page 3 of 7
[6]   At Campos’ sentencing hearing, the State introduced Campos’ pre-sentence

      investigation report (“PSI”). The PSI revealed that Campos had an extensive

      criminal history, which included three prior felony convictions, eight

      misdemeanor convictions, and four probation violations. Campos also had one

      pending felony charge in a separate cause. His prior convictions included

      violent crimes such as Class B felony burglary and Class A misdemeanor

      battery resulting in bodily injury, as well as multiple drug and alcohol related

      crimes, among others. According to the PSI, Campos had admitted to using

      methamphetamines for fifteen years and to using marijuana daily for twenty-

      five years. He had also overdosed on heroin in 2015.


[7]   At the conclusion of the sentencing hearing, the trial court noted that Campos’

      offense was “probably the worst Level 4 felony that [it had] ever seen” and that

      it was a “little bit shocking” for the offense to be charged as only a Level 4

      felony. (Tr. Vol. 2 at 55). Specifically, the court found the following

      circumstances to be aggravating factors: (1) the nature and circumstances of

      Campos’ offense; (2) the substantial negative impact on Brown’s family; (3)

      Campos’ criminal history; (4) Campos’ prior probation violations; (5) Campos’

      lengthy history of criminal behavior that did not result in convictions, including

      his extended drug use; and (6) the victim’s age. The trial court found as

      mitigating factors that Campos had expressed remorse and pled guilty. The

      court sentenced Campos to twelve (12) years for his OVWI causing death

      conviction and enhanced that sentence by eighteen (18) years for his habitual




      Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018   Page 4 of 7
      offender adjudication. In total, the trial court sentenced Campos to thirty (30)

      years executed. Campos now appeals.


                                                  Decision
[8]   On appeal, Campos argues that his sentence was inappropriate and asks us to

      revise it to a lesser sentence. Under Indiana Appellate Rule 7(B), we may revise

      a sentence if it is inappropriate in light of the nature of the offense and the

      character of the offender. The defendant has the burden of persuading us that

      his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006). The principal role of a Rule 7(B) review is “to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). Whether a sentence is inappropriate ultimately turns on “the culpability

      of the defendant, the severity of the crime, the damage done to others, and a

      myriad of other factors that come to light in a given case.” Id. at 1224.


[9]   When determining whether a sentence is inappropriate, we acknowledge that

      the advisory sentence “is the starting point the Legislature has selected as an

      appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

      A Level 4 felony carries a sentencing range of two (2) to twelve (12) years, with

      an advisory sentence of six (6) years. I.C. § 35-50-2-5.5. An additional term of

      six (6) to twenty (20) years may be added to that sentence if the defendant is

      adjudicated to be an habitual offender. I.C. § 35-50-2-8(i)(1). As the trial court


      Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018   Page 5 of 7
       sentenced Campos to an aggregate term of thirty (30) years, his sentence was

       two (2) years less than the maximum sentence he could have received. Campos

       argues that this sentence was inappropriate in light of the nature of his offense

       and his character. We disagree.


[10]   As for the nature of his offense, Campos was driving 81 miles per hour five

       seconds before he crashed into, and killed, Brown. Campos had been drinking

       for three days and admitted that he had drunk 15 Budweiser beers before

       driving that night. After Trooper Black administered a portable blood test,

       Campos laughed when he asked what his result was. Then, investigators later

       determined that his blood alcohol level was .289, over three times the legal

       limit.


[11]   Turning to Campos’ character, we note that Campos has numerous criminal

       convictions, a lengthy history of criminal behavior that did not result in

       convictions, and a lengthy history of substance abuse. Specifically, he has three

       prior felony convictions, one pending felony charge, eight misdemeanor

       convictions, and four probation violations. He was on probation when he

       committed the instant offense. He also has admitted that he used marijuana

       daily for twenty-five years, used methamphetamines for fifteen years, and

       overdosed on heroin. Campos’ length criminal history and behavior, as well as

       his numerous probation violations, demonstrate that he has little respect for the

       law.




       Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018   Page 6 of 7
[12]   In light of the nature of Campos’ offense and his character, he has failed to

       show that his sentence was inappropriate.


[13]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 69A01-1710-CR-2450 | March 28, 2018   Page 7 of 7